department of the treasury 0'7 internal_revenue_service washington d c tax_exempt_and_government_entities_division u ll oct legend taxpayer a ira x ira y _ amount d amount e amount f bank b trustee t attorney g dear this is in response to your letter dated correspondence dated as supplemented by and submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintains two individual retirement srangements ira x and ira y with bank b transferred from ira x to a non-ira checking account it is represented that on it is represented that on amount d was amount e was transferred from ira x to a non-ira account it is amount f was transferred from ira y further represented that on to anon-lra account itis represented that the distribution of amount e from ira x on a's grantor_trust did not have the authority to make such withdrawals were unintended distributions because trustee t the trustee of taxpayer and the distribution of amount f from ira y on it is represented that at the time of the distributions and at all times since such distributions taxpayer a has been incapable of understanding 'his or managing his financial affairs and that he suffers from advanced dementia taxpayer a's attorney attorney g represents on taxpayer a's behalf that taxpayer a maintained his ras for his retirement security and that he had no intention of withdrawing funds from his iras except as required for his support or to comply with the distribution_requirements under the code trustee t was appointed as the successor trustee of taxpayer a's grantor_trust on grantor_trust in favor of trustee t on that same day taxpayer a resigned as trustee of his it is represented that it was trustee t who realized that taxpayer a had few assets to retire on and that those assets were realizing a very low return on investments in interest bearing accounts at bank b it is further represented that trustee t became very concerned about the rate of interest earned at bank b and was so focused on this goal that he failed to realize that the accounts were iras and that closing the accounts would constitute taxable_distributions or the consequent need for a rollover attorney g states that trustee t represents that no one at bank b informed him that taxable_distributions of the iras was about to occur and that such distributions could be rolled over tax-free to one or more iras it is represented that ira x and ira y were at all times up to the dates of the distributions held in taxpayer a's name and not in the name of trustee t in his capacity as trustee of the grantor_trust attorney g represents that trustee t is not taxpayer a's attorney-in fact and that he therefore had no authority to make ira_distributions on taxpayer a's behalf attorney g further asserts that he was not consulted about the distributions and was not aware of the ira_distributions that resulted from trustee t's actions attorney g states that he learned of the distributions when he received the forms 1099-r in date attorney g states that bank b erred in making the unauthorized distributions from ira x and ira y attorney g also states that bank b's records do not show that trustee t was authorized to take any_action with respect to taxpayer a's iras that bank b personnel did not make a determination as to whether the person trustee t who requested the distributions was authorized to do so and that bank b personnel caused the unauthorized distributions to be made notwithstanding that trustee t had no authority to take any_action with regard to the iras in a letter to the service dated attorney g indicates that bank b reversed the transactions relating to the unauthorized withdrawals and restored such withdrawals to ira x and ira y bank b's actions occurred subsequent to the applicable 60-day rollover period for the distribution of amount e from ira x and amount f from ira y based upon the foregoing facts and representations you request that the service under its authority in revproc_2003_16 to waive the 60-day rollover requirement for failed rollovers allow taxpayer a to redeposit amount e and amount f into an ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan o other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by trustee t acting without the scope of his authority in taking a distribution of amount f together with errors committed by financial institutions and third parties in making the distributions which caused taxpayer a and attorney g not to become aware of the distributions until after the day rollover period had elapsed upon first notice of a rollover failure attorney g took all appropriate action to correct the failure and immediately had bank b reverse the transaction and deposit amount f into another ira ’ therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount f and amount f may be treated as a valid rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions regarding this letter please contact se t ep ra t at om een rances v slo employee pla ‘ enclosures deleted copy of letter_ruling notice cc anager echnical group
